DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,012,936 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the Co-Pending Application
Regarding claim 1: A device, comprising: one or more processors configured to: identify a set of attributes associated with a first User Equipment ("UE") connected to a wireless network; select a second UE, out of a set of candidate UEs, based on comparing attributes of one or more of the candidate UEs to the set of attributes associated with the first UE; identify a particular profile, out of a plurality of candidate profiles, associated with the second UE; select the particular profile for the first UE based on identifying that the particular profile is associated with the second UE; and provide the selected particular profile to the first UE, wherein providing the selected particular profile to the first UE causes the first UE to: monitor a wireless channel associated with the wireless network for a traffic indication at a first interval indicated by the particular profile, determine that a timer, indicated by the particular profile as being associated with the first interval, has expired, and monitor the wireless channel associated with the wireless network for the traffic indication at a second interval indicated by the particular profile based on determining that the timer associated with the first interval has expired.
Regarding claim 1: A device, comprising: a non-transitory computer-readable medium storing a set of processor-executable instructions; and one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to: identify an attachment of a User Equipment (“UE”) to a base station of a wireless network; identify at least one other UE based on comparing one or more attributes of the at least one other UE to one or more attributes of the UE; identify that a particular profile has been previously selected for the at least one other UE; select the particular profile, out of a plurality of candidate profiles, for the UE based on identifying that the particular profile has been previously selected for the at least one other UE, wherein each profile, of the plurality of candidate profiles, specifies: a plurality of cycles associated with intermittently monitoring a wireless channel, between the UE and the base station, for a traffic indication from the base station, wherein a particular cycle specifies: an On Duration, during which the UE is to monitor the wireless channel for the traffic indication from the base station, and an Off Duration, during which the UE is to refrain from monitoring the wireless channel for the traffic indication from the base station, and one or more timers respectively associated with one or more of the plurality of cycles; and provide the selected particular profile to the UE, wherein providing the selected particular profile to the UE causes the UE to implement the selected particular profile, by: monitoring the wireless channel for the traffic indication for a first duration of time that is based on a first On Duration, associated with a first cycle of the plurality of cycles associated with the selected particular profile, subsequent to monitoring the wireless channel for the first duration of time, ceasing to monitor the wireless channel for a second duration of time that is based on a first Off Duration, associated with the first cycle, subsequent to the first and second durations of time, determining that a timer, associated with the first cycle, has expired, and subsequent to determining that the timer associated with the first cycle has expired, monitoring the wireless channel for the traffic indication for a third duration of time that is based on a second On Duration, associated with a second cycle of the plurality of cycles associated with the selected particular profile, the third duration of time being different from the first duration of time.


	As can be seen from the above table the claims of the instant application are directed to applying a profile for DRX which is similar to other profiles selected for other UE’s under similar conditions. The claims of the ‘936 Patent discuss essentially identical features such that the allowance of the claims of the instant application would unjustifiably time-wise extend the Patent rights of the ‘936 Patent, and therefore, a Double Patenting Rejection is required. 
	Independent claims 8 and 15 are directed to the same subject matter as claim 1 and are rejected for the same reasons as given above. The dependent claims 2-7, 9-14, and 16-20 are similarly rejected for their dependency on claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wen et al. (WO 2013/171577 A1) “Method of Configuring Discontinuous Reception Mode Parameters”
Shrivatava (US 2021/0297842 A1) “A System and Method for Discovering User Equipment (UE) Over Side Link in Device to Device (D2D) Communication”
Awoniyi et al. (US 2012/0115471 A1) “Discontinuous Transmission in Femtocells” par.[0083] describes the femto eNodeB aligning the DRX transmissions of several UE.
Xu et al. (US 2012/0207069 A1) “Discontinuous Reception (DRX) Optimizations” fig.4 and fig.6 describe the UE transmitting DRX configuration to eNodeB or eNodeB collecting traffic statistics for multiple terminals, and then applying a common DRX for the multiple terminals. 
Lu et al. (US 2015/0029921 A1) “Methods and Apparatuses for Communication Between a Mobile Terminal and a Base Station During a Random Access Procedure”
Wang et al. (US 2015/0063244 A1) “Method and Base Station for Controlling Interference” fig.3



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411